      
      




 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7       U.S. BANK, N.A.,                                      Case No. 2:17-cv-00355-MMD-PAL
 8                                            Plaintiff,                     ORDER
               v.
 9                                                                  (Subst Atty – ECF No. 66)
         LV   REAL   ESTATE      STRATEGIC
10       INVESTMENT GROUP, LLC, et al.
11                                        Defendants.
12            This matter is before the court on the Substitution of Attorneys (ECF No. 66). Jason Sifers
13   of McDonald Carano LLP seeks leave to be substituted in the place of Aviva Y. Gordon of Gordon
14   Law for defendant Terra West Collections Group, LLC d/b/a Assessment Management Services.
15            LR IA 11-6(b) provides that “[n]o attorney may withdraw after appearing in a case except
16   by leave of the court after notice has been served on the affected client and opposing counsel.” LR
17   IA 11-6(c) provides that the signature of an attorney to substitute in a case “constitutes an express
18   acceptance of all dates then set for pretrial proceedings, for trial or hearing, by the discovery plan,
19   or in any court order.” LR IA 11-6(d) also provides that the substitution of an attorney “shall not
20   alone be reason for delay of pretrial proceedings, discovery, the trial, or any hearing in this case.”
21            Having reviewed and considered the matter,
22            IT IS ORDERED that:
23            1. The Substitution of Attorney (ECF No. 66) is GRANTED.
24   ///
25   ///
26   ///
27   ///
28
                                                           1
      
      




 1       2. Jason Sifers of McDonald Carano LLP is substituted in the place of Aviva Y. Gordon

 2          for defendant Terra West Collections Group, LLC d/b/a Assessment Management

 3          Services, subject to the provisions of LR IA 11-6(b), (c) and (d).

 4       DATED this 20th day of November 2018.
 5

 6                                                    PEGGY A. LEEN
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
